Memorandum: Supreme Court did not err in admitting into evidence a tape recording of a telephone call placed to plant security personnel by the victim of an attempted robbery immediately after the incident. The evidence was properly admitted pursuant to the present sense impression exception to the hearsay rule (see, People v Buie, 86 NY2d 501; People v Brown, 80 NY2d 729; People v *1021Montgomery, 224 AD2d 914). Because the evidence is admissible under an independent hearsay exception, "we reject the bolstering concept as inapplicable in this case” (People v Buie, supra, at 509; see also, People v Lewis, 222 AD2d 1058). Contrary to defendant’s argument, the People are not required to demonstrate a pressing need for the evidence as a prerequisite to its admissibility (see, People.v Buie, supra, at 509). The tape was evidence of a "powerfully probative nature” (People v Buie, supra, at 513), the value of which outweighed its potential for prejudice (see, People v Lewis, supra). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Attempted Robbery, 1st Degree.) Present — Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.